DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1, 2, 10, 11 and 17 objected to because of the following informalities:  The applicant recites “a track rotatably connected to an aft filling”, where ‘filling’ should be corrected to ‘fitting’.   The proper terminology is exemplified in the specification (first sentence, paragraph 3). There are ten instances of this typo. They are all contained within the above-mentioned claims.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 10, 11, 17 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Krafka et al. (US 4,725,026) (hereinafter Krafka). 

	Regarding claim 1, Krafka discloses a flap support mechanism (Fig. 1) a track (11: toothed track, Fig. 1) rotatably connected (13: rotating shaft, Fig. 1) to an aft fitting (19 attachment boss, seen in Figs. 1and 3, annotated in Fig. 3 and column 3, line 43) of a wing (3: rear wing portion, Fig. 1)(4: rear spar of wing, Fig. 1); and a forward roller (12 forward positioned: six gear wheels, Fig. 1) and an aft roller (12 aft positioned: six gear wheels, Fig. 1) extending from a flap structure in a flap (2: a landing flap, Fig. 1)(column 2, line 65: gear wheels 12 are attached to the landing flap 2), said forward roller and said aft roller constrained in a slot (Fig. 2: gear wheels 12 can be 

	Regarding claim 10, the flap support mechanism as disclosed by Krafka above, is further disclosed by Krafka wherein the aft fitting (9: attachment boss, Fig. 3 and Fig. 1) is connected to a rear spar of the wing (3: rear wing portion, 4: rear spar, Fig. 1). 

Regarding claim 11, Krafka discloses an aircraft having an flap system (Fig. 1) comprising: a wing having a rear spar (4: rear spar, Fig. 1); a flap (2: a landing flap, Fig. 1) supported from the wing (3: rear portion of wing, Fig.1) by at least one primary support (1: cantilevered support, Fig. 1) with an actuator driven mechanism (8: actuator drives sliding carriage 10, Fig. 1) for deployment of the flap; and a passive auxiliary support (Fig. 1) having an aft fitting (7: fitting, Fig. 1) connected to the rear spar (4: rear spar, Fig. 1); a track (11: toothed track, Fig. 1) rotatably connected(13: rotating shaft, Fig. 1) to an aft fitting of a wing (3: rear portion of wing, Fig. 1); and a forward roller (12 forward, Fig. 1) and an aft roller (12 aft, Fig. 1) extending from a flap rib (2: a landing flap, rib structure is implied, Fig. 1), said forward roller and said aft roller constrained in a slot (Fig. 2: gear wheels 12 can be seen constrained in guide channel 9) in the track (11: track, Fig. 2), said slot having a profile configured to induce both translation and rotation in the flap (i.e. curved track, Fig. 1-2), in concert with rotation of the track about the aft fitting, thereby allowing an outboard edge or an inboard edge of the flap to passively mirror motion of the flap induced by an actuator (8, Fig. 1) driven primary main flap support (1: cantilevered support, Fig. 1 and Fig. 3).

Regarding claim 17, Krafka discloses a method for deployment of a flap comprising: constraining a forward roller and an aft roller (12: six gear wheels, forward most, aft most, Fig. 1) laterally extending from a flap rib (2, Fig. 1) in a slot (9: channel, Fig. 2)  in a track (11: toothed  The landing flap 2 is extended or retracted in the direction of the guide channel 9 by movement of the sliding carriage 10…”).; and rotating the track relative to the aft fitting, wherein said forward roller and said aft roller moving aft in the slot controlling deflection of the flap allowing an outboard edge or an inboard edge of the flap to passively mirror extending motion of the flap induced by an actuator (8: actuator, Fig. 1) driven primary main flap support (1: cantilevered support for landing flap, Fig. 1, Fig. 3).

Regarding claim 18, Krafka discloses the method of claim 17, as outlined above, and further discloses the method comprising retracting the flap from a deployed position (column 2, line 65: “The landing flap 2 is extended or retracted in the direction of the guide channel 9 by movement of the sliding carriage…”), translating the flap relative to the track and rotating the track relative to the aft fitting (column 3, line 1: “The sliding carriage is actuated by a rotating shaft 13…A hinged crank 14 is positioned upon the rotating shaft 13 and, on its part, is connected with a connecting rod 15 which drives the sliding carriage 10.”)  wherein said forward roller and said aft roller moves forward in the slot controlling deflection of the flap allowing the outboard edge or the inboard edge of the flap to passively mirror retracting motion of the flap induced by the actuator driven primary main flap support.


Allowable Subject Matter
	Claims 2-9, 12-16, 19, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	The following is a statement of reasons for the indication of allowable subject matter:  Krafka is considered the nearest prior art. Krafka teaches a roller and track flap support .

Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Cole (US 4,471,928) teaches a clevis and lug pivot connection in Fig. 7. Bishop (GB 2530326) teaches a track with a lug on one side. Arnold et al. (US 2008/0040886 A1) teaches a bearing and hinge mechanism. Dahl (US 2010/0187367 A1) teaches a roller and track assembly with the rollers mounted to the flap carriage. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANNA DANIELLE GLOVER whose telephone number is (571)272-8861. The examiner can normally be reached Monday - Friday 7:00 -4:30, see teams for updates.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.D.G./             Examiner, Art Unit 4116                                                                                                                                                                                           
/MICHAEL G HOANG/             Supervisory Patent Examiner, Art Unit 3762